17‐3133 
U.S. v. Jaramillo 
 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                            

                          SUMMARY ORDER 
                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ASUMMARY ORDER@).  A PARTY CITING A SUMMARY 
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
          At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 25th day of February, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                    DENNIS JACOBS, 
                    PETER W. HALL, 
                              Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
UNITED STATES OF AMERICA, 
                     
                    Appellee, 
 
                    ‐v.‐                                             17‐3133 
 
PEDRO JARAMILLO, 
 
                    Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                 ANDREA M. GRISWOLD, Assistant 
                                              United States Attorney (Daniel B. 
                                              Tehrani, Assistant United States 
                                              Attorney, on the brief) for Geoffrey S. 
                                              Berman, United States Attorney for 
                                              the Southern District of New York, 
                                              New York, NY. 
 
FOR DEFENDANT‐APPELLANT:                      BRENDAN WHITE, White & White, 
                                              New York, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Swain, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Pedro Jaramillo appeals his sentence following his plea of guilty to 
commodities fraud and wire fraud in the Southern District of New York (Swain, 
J.).  We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review. 
        
       Jaramillo argues that the sentence of 144 months’ imprisonment‐‐47 
months above the guidelines range of 78 to 97 months‐‐is procedurally and 
substantively unreasonable.  Because Jaramillo did not challenge the procedural 
reasonableness of his sentence in the district court, we review for plain error.  
United States v. Verkhoglyad, 516 F.3d 122, 128 (2d Cir. 2008).  If we find no 
procedural error, we review the substantive reasonableness of the sentence for 
abuse of discretion.  United States v. Regalado, 518 F.3d 143, 147 (2d Cir. 2008) 
(per curiam). 
        
       The district court did not err.  Judge Swain adduced reasons for her above‐
guidelines sentence that she believed were not adequately contemplated by the 
guidelines and which rendered Jaramillo’s case unique, such as Jaramillo’s lack 

                                         2 
 
of remorse, the “utterly despicable” way he preyed on unsophisticated investors, 
App’x 134, the “unusual” “depravity” of his crimes, id. at 133, and the extensive 
non‐financial harm his victims suffered.  And although four points were added 
to Jaramillo’s offense level because five or more victims suffered substantial 
financial hardship, Jaramillo defrauded no fewer than 26 victims, some of whom 
Jaramillo “knew could lose their homes and . . . were supporting sick and elderly 
people.”  Id. at 134. 
        
       As to substantive reasonableness, Jaramillo callously defrauded 
unsophisticated immigrant‐investors, never actually investing a single dollar he 
collected from them and spending most of the money on himself.  At sentencing, 
several victims described the impact of the fraud on their lives and the ways 
Jaramillo deceived them by encouraging them to invest all of their money with 
him, thus preventing them from putting their assets into prudent investments.  
Judge Swain noted the “profoundly devastating impact” of Jaramillo’s 
“unspeakably awful” conduct, id. at 135, 142, as well as “the depravity . . . of his 
crime, the lack of credible remorse, and [his] ongoing danger to the public,” id. at 
136.  After considering the 18 U.S.C. § 3553(a) factors, Judge Swain ultimately 
found that an above‐guidelines sentence was necessary “to effectuate 
appropriate punishment, to deter Mr. Jaramillo and others, and to protect the 
publi[c] from fraudulent solicitations for a significant period of time.”  Id. at 136–
37.   
        
       Under these circumstances, an above‐guidelines sentence‐‐even a sentence 
substantially above the top of the guidelines range‐‐was not an abuse of 
discretion. 
        
       We have considered the Appellant’s remaining arguments and find them 
to be without merit.  Accordingly, we AFFIRM the judgment of the district court. 
                                               
                                        FOR THE COURT:  
                                        Catherine O’Hagan Wolfe, Clerk of Court 




                                          3